 

Exhibit 10.1

 

AMENDMENT TO LINE LETTER AGREEMENTS

 

THIS AMENDMENT TO LINE LETTER AGREEMENTS (this “Amendment”) is entered into as
of June 25, 2015, by and among IM BRANDS, LLC, a Delaware limited liability
company (“IM Brands”), JR LICENSING, LLC, a Delaware limited liability company
(“JR Licensing”), H LICENSING, a Delaware limited liability company (“H
Licensing”), XCEL BRANDS, INC., a Delaware corporation (“Guarantor”) and BANK
HAPOALIM B.M. (“Bank”).

 

BACKGROUND

 

IM Brands, Guarantor and Bank are parties to a Line Letter Agreement dated as of
July 31, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “IM Brands Letter Agreement”) pursuant to which Bank made a
term loan to IM Brands.

 

JR Licensing, Guarantor and Bank are parties to a Line Letter Agreement dated as
of April 1, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “JR Licensing Letter Agreement”) pursuant to which Bank made a
term loan to JR Licensing.

 

H Licensing, Guarantor and Bank are parties to a Line Letter Agreement dated as
of December 22, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “H Licensing Letter Agreement” together with the IM
Brands Letter Agreement and the JR Licensing Letter Agreement, the “Letter
Agreements”) pursuant to which Bank made a term loan to H Licensing.

 

IM Brands, JR Licensing, H Licensing, Guarantor and Bank have agreed to amend
the Letter Agreements on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the financial accommodations provided by
Bank to IM Brands, JR Brands and H Licensing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                  Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Letter Agreements.

 

2.                  Amendment to Letter Agreements. The Letter Agreements are
hereby amended as follows:

 

(a)                The defined term “Liquid Assets” is amended to provide as
follows:

 

“Liquid Assets” shall mean (a) the sum of (i) the assets which are unencumbered
(except as permitted pursuant to the terms of the Loan Documents) in the form of
cash and cash equivalents consisting of certificates of deposit and money market
funds issued by a commercial bank having assets of not less than $500 million
and (ii) cash on deposit with Bank to secure the reimbursement of obligations to
Bank arising from the issuance of letters of credit by Bank for the benefit of
Guarantor less (b) the amount of any Encumbrances thereon (other than
Encumbrances in favor of Bank) and any unsatisfied judgment, writ, order of
attachment, levy or garnishment entered or issued against Borrower, Parent or
any of its Subsidiaries.

 



 

 

 

(b)               Section 4(i) of the IM Brands Letter Agreement, Section 4(k)
of the JR Licensing Letter Agreement and Section 4(l) of the H Licensing Letter
Agreement are amended to provide as follows:

 

“Indebtedness. Neither Borrower nor Parent shall incur, create, assume, become
or be liable in any manner with respect to, or permit to exist, any indebtedness
for borrowed money, reimbursement or payment obligations or any obligation
evidenced by notes, bonds, debentures or similar instruments other than (a)
pursuant to the Loan Documents; (b) indebtedness to Parent or any of its
Subsidiaries; provided that any such indebtedness to Parent or any of its
Subsidiaries shall be subordinated to the Liabilities on terms and conditions
reasonably satisfactory to the Bank; (c) indebtedness (including, without
limitation, capital lease obligations) secured by liens permitted by clause
(vii) of Section 4(j) in an aggregate principal amount not to exceed $750,000 at
any one time outstanding; (d) indebtedness outstanding on the date hereof and
listed on Schedule II hereto and any refinancings, refundings, renewals or
extensions thereof (without any increase in the principal amount thereof and any
shortening of the maturity of any principal amount thereof) except that Borrower
and Parent may amend the indebtedness listed on Schedule II to (i) modify the
manner, calculations or mechanics by which amounts thereunder are payable in
capital stock of Parent and (ii) extend the maturity of all or any portion of
the indebtedness evidenced thereby; (e) unsecured indebtedness not to exceed
$500,000 in the aggregate at any time outstanding; (f) indebtedness under Rate
Contracts entered in the ordinary course of business in order to mitigate
interest rate, currency or similar risks and not for speculative purposes with
respect to the Term Loan; (g) guarantee obligations of Parent with respect to
the obligations of any Subsidiary of Parent; (h) guarantee obligations of
Borrower with respect to the obligations of IM Brands and JR Licensing to the
Bank and (i) indebtedness to the Bank.”

 

3.                  Conditions of Effectiveness. This Amendment shall become
effective upon a Lender’s receipt of this Amendment executed by IM Brands, JR
Licensing, H Licensing and Guarantor in form and substance satisfactory to Bank.

 

4.                  Representations and Warranties. Each of Borrower and
Guarantor hereby represents and warrants as follows:

 

(a)                This Amendment and the Loan Documents, as amended hereby,
constitute legal, valid and binding obligations of IM Brands, JR Licensing, H
Licensing and Guarantor, to the extent a party thereto and are enforceable
against IM Brands, JR Licensing, H Licensing and Guarantor in accordance with
their respective terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally or
limiting the right of specific performance.

 



2

 

 

(b)               Upon the effectiveness of this Amendment, each of IM Brands,
JR Licensing, H Licensing and Guarantor hereby reaffirms all covenants,
representations and warranties made in the Loan Documents to the extent the same
are not amended hereby and agree that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment.

 

(c)                No Event of Default has occurred and is continuing or would
exist after giving effect to this Amendment.

 

(d)               None of IM Brands, JR Licensing, H Licensing nor Guarantor has
any defense, counterclaim or offset with respect to the Loan Documents.

 

5.                  Effect on the Loan Documents.

 

(a)                Upon the effectiveness of this Amendment, each reference to a
Loan Document shall mean and be a reference to such Loan Document as amended
hereby.

 

(b)               Except as specifically amended herein, the Loan Documents,
shall remain in full force and effect, and are hereby ratified and confirmed.

 

(c)                The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Lender, nor
constitute a waiver of any provision of any Loan Document.

 

6.                  Governing Law. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of New York.

 

7.                  Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

8.                  Counterparts; Electronic Transmission. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

 

3

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 



  IM BRANDS, LLC   By: Xcel Brands, Inc., its Manager         By:    /s/ James
Haran     Name: James Haran     Title: Chief Financial Officer         JR
LICENSING, LLC   By: Xcel Brands, Inc., its Manager         By:  /s/ James Haran
  Name: James Haran   Title: Chief Financial Officer         H LICENSING, LLC  
By: Xcel Brands, Inc., its Manager         By:  /s/ James Haran   Name: James
Haran   Title: Chief Financial Officer         XCEL BRANDS, INC.         By:
 /s/ James Haran   Name: James Haran   Title: Chief Financial Officer        
BANK HAPOALIM B.M.         By: /s/ Authorized Signatory         By: /s/
Authorized Signatory



 



 

